                                               Case 3:14-cr-00175-WHA Document 969 Filed 01/16/19 Page 1 of 1


  U NITED STATES DISTRICT COURT                                                                        TRANSCRIPT ORDER                                                                         COURT US E O NLY
 NORTHERN DISTRICT OF CALIFORNIA                                                              Please use one form per court reporter.                                                              DUE DATE:
             (CAND Rev. 08/2018)
             CANO 435                                                                           CIA counsel please use Form CJA24
                                                                                              Please read instructions on next page.

1a. CONTACT PERSON FOR THIS ORDER                                               2a. CONTACT PHONE NUMBER                                                 3. CONTACT EMAIL ADDRESS
Abbie Chin                                                                      (415) 749-1800                                                             achin@clarencedyer.com
1b. ATTORNEY NAME (if different)                                                2b. ATTORNEY PHONE NUMBER                                                3. ATTORNEY EMAIL ADDRESS
 Kate Dyer                                                                       (415) 749-1800                                                            kdyer@clarencedyer.com
4. MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE)                                                  5. CASE NAME                                                                            6. CASE NUMBER

Clarence Dyer & Cohen LLP                                                                                    USA v. Pacific Gas and Electric Company                                                CR14-0175WHA
899 Ellis Street
San Francisco, CA 94109                                                                             -      8. THIS TRANSCRIPT ORDER IS FOR:

7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND CHECK BOX)-> 0 FTR                                       0 APPEAL           X CRIMINAL          0 In forma pauperis (NOTE: Court order for transcripts must be attached)

 Katherine Sullivan                                                                                        X NON-APPEAL       0 CIVIL            CJA: Do not use this form· use Form C,!8.Z1.


9. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested). format(s) & quantity and delivery type:
                                                                                                                                                                                                  -


                                                                                                     I               I I I
                                                                                                  SELECT FORMAT(S) (NOTE: ECF access is included




                                                                                                                                                                   I I I
                                                                                         b.
 a.     HEARING(S) (OR PORTIONS OF HEARINGS)                                                                                                             C.    DELIVERY TYPE ( Choose one per line)
                                                                                                  with purchase of PDF, text, paper or condensed.)

                                                              PORTION                       PDF          TOO/ASOI     PAPER   CONDENSED    ECF ACCESS   ORDINARY   14-Day   EXPEDITED    3·DAY       DAILY     HOURLY    REALTIME
                                                                                                                                                                                                                       I
                                                 If requesting less than full hearing.    (email)          (email)                            (web)     (3D-day)             (7-day)               (Nextday) I (2 hrs)
                                                                                                                                .(email)
      DATE
                     (initials)
                    JUDGE             TYPE
                                                specify Portion (e.J< witness or time)

                                                                                              •
                                   (e.g.CMC)

11/06/2018          WHA            is Conte    full hearing
                                                                                                            0          0         0            0           0         0          0          �           0         0          0
                                                                                              0             0          0         0            0           0         0          0          0           0         0          0
                                                                                              0             0          0         0            0           0         0          0          0           0         0          0
                                                                                              0             0          0         0            0           0         0          0          0           0         0          0
                                                                                              0             0          0         0            0           0         0          0          0           0         0          0
                                                                                              0             0          0         0            0           0         0          0          0           0         0          0
10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:




ORDER & CERTIFICATION (11. & 12.) By signing below, I certify that I will pay all charges (deposit plus add1t1onal).                                                          12. DATE
11. SIGNATURE
                                                                                                                                                                              01/16/2019
                                                   �                                          •



        Clear Form                                                                                                                                                                       Save as new PDF
